Citation Nr: 1605127	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an earlier effective date than April 27, 2012, for the award of service connection for PTSD, to include on the basis of clear and unmistakable error (CUE) in the September 2012 rating decision.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992. 

This matter comes to the Board of Veterans' Appeals (Board) following a September 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The September 2012 rating decision granted service connection for PTSD assigning an initial evaluation of 30 percent effective April 2012, the date of receipt of the claim.  The December 2013 rating decision denied the entitlement to an earlier effective date of service connection for PTSD due to CUE.

In December 2015, the Veteran had a videoconference before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The issue of entitlement to an initial rating higher than 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2012 rating decision granted service connection for PTSD assigning an initial evaluation of 30 percent effective April 27, 2012, the date of receipt of the claim.  The Veteran timely filed a notice of disagreement (NOD) and subsequent substantive appeal regarding the initial disability rating.
 
2. Thereafter, the Veteran filed a claim for an earlier effective date prior to April 27, 2012, based on CUE in the September 2012 rating decision, which was received on December 4, 2013. 


CONCLUSION OF LAW

The criteria for an earlier effective date than April 27, 2012 for the grant of service connection for PTSD, to include on the basis of CUE in the September 2012 rating decision, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.155, 3.157, 3.159, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed as they pertain to the CUE aspect of this claim.

In addition, the request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In August 2013, the Veteran was provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations and readjudicated the issue.  38 U.S.C.A. § 7105 (2015); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has not alleged that notice in this case was inadequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and Vet Center treatment records, VA examination reports, and the Veteran's statements.

As already mentioned above, the Veteran testified at a Board hearing in December 2015.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c) (2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Analysis

 An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356   (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In this instance, the RO granted service connection for PTSD in a September 2012 rating decision, assigning an initial 30 percent rating from April 27, 2012, the date of receipt of the claim.  Thereafter, the Veteran timely appealed for a higher rating. 

The Veteran, thereafter, filed a claim for an earlier effective date than April 27, 2012, for the grant of service connection of PTSD based on CUE in the September 2012 rating decision.  Specifically, he believes that the effective date should be September 30, 1992, the date of separation from active service.  The Veteran concedes that he initially filed his claim for PTSD in April 2012, but contends that he is entitled to an earlier effective date because of the nondisclosure agreements he signed regarding his secret service in the Naval Investigative Service (NIS now NCIS) from 1978-1985 as a construction engineer.  He states that at the time of his separation in September 1992 and for several years later, he has been prevented from discussing the events in service that caused his PTSD. In addition, he reports that NIS provided him with a NAVY psychiatrist in 1992, but it did not work out well and he was told that he could not do anything else.

A review of the records shows that the Veteran was awarded the Meritorious Service Medal while acting in an undercover capacity for NIS from February 1978 to November 1985.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  Even when a Veteran has a petition to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date', the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Here, the record reflects that the Veteran filed claims for gout, arthritis and degenerative joint disease in November 1992.  There is no evidence that the Veteran filed formally or informally a claim for PTSD before April 2012.  Further, the Veteran has conceded this fact.  Consequently, an earlier effective date based on CUE or otherwise is warranted.

The Board notes that the Veteran has argued that an earlier effective date is warranted as the information which would help substantiate his service connection claim were not available as such were classified by the government. 38 C.F.R. § 3.156(c)  provides that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim." 38 C.F.R. § 3.156(c).  Such "relevant official service department records" include, but are not limited to service records that are related to a claimed in-service event, injury, or disease and declassified records that could not have been obtained because the records were classified when VA decided the claim. Id.  In this case, however, there was no claim that was previously denied that required reconsideration after receipt of declassified materials, as is contemplated by 38 C.F.R. § 3.156(c).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 3.816(c)(2), however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history, as outlined in detail above, was determined to be April 27, 2012.

 Accordingly, the Veteran is not entitled to an earlier effective date prior to the date of his claim on April 27, 2012.  38 C.F.R. § 3.400(o)(1)(2).

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date than April 27, 2012, for the grant of service connection for PTSD, to include on the basis of CUE in the September 2012 rating decision, is denied.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the remaining claim for an initial increase for PTSD, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The record reflects that the Veteran was last provided a VA examination to address the severity of his service-connected PTSD in August 2013.  There is indication from the record that the Veteran's PTSD has worsened.  In particular, the Veteran's spouse submitted a letter in April 2014 stating that the Veteran had symptoms including nightmares, panic attacks, self-isolation and ritualistic behaviors such as watching the door.  Additionally, the Veteran indicated at his December 2015 hearing that the VA examinations are inadequate because he cannot fully describe his experiences in active service.  While the Board appreciates the sensitivity of the experiences the Veteran had in service that he may not be able to disclose, the Board, nevertheless, believes an additional examination would be helpful in determining the current level of severity of the Veteran's PTSD and the manifestations of his symptoms.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected PTSD.  Request that he provide, or authorize VA to obtain these records. Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. Please schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. 

 3. Finally, readjudicate this claim in light of all of the evidence of record.  If any benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


